DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Declaration
The Declaration under 37 CFR 1.130(b) filed on 2/8/2021 is sufficient to establish that the disclosure made in the document (“Convertisseurs video, Theatrixx Technologies, May 7, 2016”) was made by the same inventors. Therefore, this disclosure is disqualified as prior art. See 37 CFR 1.130(b) and MPEP §717.01(b).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Brouillette Reg, #31930 on 3/19/2021.
The application has been amended as follows: 
In the Claims: 
	A) Amend claim 1 as below:
1. (Currently Amended) A video converter comprising: 
at least one enclosure, the electronic components allowing converting at least one input signal each having a first format to at least one output signal each having a second format different from the first format, the at least one enclosure comprising a top and bottom plates and a side wall extending therebetween, each of the top and bottom plates comprising at least one magnet; 
at least one input connector extending from the at least one enclosure, each input connector being adapted for receiving the at least one input signal and transmitting the at least one input signal to the electronic components; 
at least one output connector extending from said at least one enclosure, each output connector being adapted for transmitting the output signal from the electronic components; and 
an internal power supply comprising an AC to DC conversion unit integrated into the at least one enclosure for powering the electronic components, the AC to DC conversion unit being configured to be directly connected to a standard AC circuit.

B) Amend claim 2 as below:
2. (Currently amended) The converter according to claim 1, wherein: 
the top and bottom plates each define a first foot print and the side wall defines a second foot print smaller than the first foot print; 
some of the one or more input and output connectors are disposed in a niche formed by a portion of the first foot print that overlaps the second foot print, the one or more input and output connectors are thus protected within the niche by the top and bottom plates.

C) Amend claim 4 as below:
4. (Currently Amended) The converter according to claim 3, further comprising a stand-off connecting the top and bottom plates at a corner of the one or more input and output connectors 

D) Amend claim 10 as below:
10. (Currently Amended) The converter according to claim 1, wherein the at least one enclosure forms a squared box or rectangular parallelepiped box allowing setting the converter in different stable positions.

E) Amend claim 15 as below:
	15. (Currently Amended) The converter according to claim 1, further comprising an electrical outlet embedded within the at least one enclosure and adapted for powering another device.	

F) Amend claim 20 as below:
20. (Currently Amended) The converter according to claim 1, wherein said one or more input and output connectors are of a lockable type, the side wall of the at least one 

G) Amend claim 21 as below:
21. (Currently Amended) The converter according to claim 20, wherein the holes comprise a threaded portion to lock the one or more input and output connectors 

H) Amend claim 29 as below:
29. (Currently Amended) The converter according to claim 1, wherein each of the top and bottom plates

I) Amend claim 30 as below:
30. (Currently Amended) The converter according to claim 1, further comprising an electrical outlet embedded within the at least one enclosure and adapted for powering another device.

J) Amend claim 31 as below:
31. (Currently Amended) A video converter comprising: 
at least one enclosure for protecting electronic components disposed within said at least one enclosure, the electronic components allowing converting at least one input signal each having a first format to at least one output signal each having a second format different from the first format, the at least one enclosure comprising: 

a bottom plate having a surface defining a protrusion matching the groove, the matching groove and protrusion allowing maintaining a stability of several video converters when stacked together; and 
a side wall extending therebetween; 
at least one input connector extending from the at least one enclosure, each input connector being adapted for receiving the at least one input signal and transmitting the at least one input signal to the electronic components; 
at least one output connector extending from said at least one enclosure, each output connector being adapted for transmitting the output signal from the electronic components; and 
an internal power supply comprising an AC to DC conversion unit integrated into the at least one enclosure for powering the electronic components, the AC to DC conversion unit being configured to be directly connected to a standard AC circuit.

K) Amend claim 32 as below:
32. (Currently Amended) The converter according to claim 31, wherein: the top and bottom plates each define a first foot print and the side wall defines a second foot print smaller than the first foot print; some of the one or more input and output connectors are disposed in a niche formed by a portion of the first foot print that overlaps the second foot print, the one or more input and output connectors are thus protected within the niche by the top and bottom plates.

L) Amend claim 35 as below:
35. (Currently Amended) The converter according to claim 31, wherein each of the top and bottom plates comprises at least one magnet for temporarily fixing the converter on a magnified surface or to stack the converter to a second converter.

Allowable Subject Matter
Claims 1-5, 10, 11, 14, 15, 17, 20, 21, 25 and 29-35 are allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 1-5, 10, 11, 14, 15, 17, 20, 21, 25, 29 and 30, prior arts do not teach or suggest the combination of the converter according to claim 1, in particular, the at least one enclosure comprising a top and bottom plates and a side wall extending therebetween, each of the top and bottom plates comprising at least one magnet; at least one input connector extending from the at least one enclosure, each input connector being adapted for receiving the at least one input signal and transmitting the at least one input signal to the electronic components; at least one output connector extending from said at least one enclosure, each output connector being adapted for transmitting the output signal from the electronic components; and an internal power supply comprising an AC to DC conversion unit integrated into the at least one enclosure for powering the electronic components, the AC to DC conversion unit being configured to be directly connected to a standard AC circuit.

Re claims 31-35, prior arts do not teach or suggest the combination of the converter according to claim 31, in particular, the at least one enclosure comprising: a top plate having a surface defining a groove; a bottom plate having a surface defining a protrusion matching the groove, the matching groove and protrusion allowing maintaining a stability of several video converters when stacked together; and a side wall extending therebetween; at least one input connector extending from the at least one enclosure, each input connector being adapted for receiving the at least one input signal and transmitting the at least one input signal to the electronic components; at least one output connector extending from said at least one enclosure, each output connector being adapted for transmitting the output signal from the electronic components; and an internal power supply comprising an AC to DC conversion unit integrated into the at least one enclosure for powering the electronic components, the AC to DC conversion unit being configured to be directly connected to a standard AC circuit.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES WU/Primary Examiner, Art Unit 2841